                                   INITIAL APPEARANCE CALENDAR

Magistrate Judge :        Roanne L. Mann                            Date:     06/11/2020

Magistrate Case Number:       20-MJ-431                             LOG #:
Defendant’s Name:                  Michael Rodriguez
X      Court appointed counsel.            Defendant retained counsel.
Defense Counsel:          Kannan Sundaram                       CJA:          FDNY: X        RET:
A.U.S.A.      Michael Bushwack                               Clerk :     M. Sica
Interpreter :                                                   Language:
 Court Reporter: Nikki Barna
 X      ARRAIGNMENT on Complaint held.             X     Government Agent Sworn

     DETENTION HEARING Held:                    Government opposed bail for reasons stated on the record.
     ____ Bond set at                               .           Bond set on consent of both parties.

      Defendant :     ___ released       ___ held pending satisfaction of bond conditions.
           Defendant advised of bond conditions set by the Court and signed the bond.
           Surety(ies) sworn, advised of bond obligations by the Court and signed the bond.
     ____ (Additional) surety/ies to co-sign bond by
     ____ After detention hearing, Court orders detention in custody.       ____ Leave to reopen granted
____ Temporary Order of Detention Issued. Bail Hearing set for
 X     At this time, defense counsel states on the record that the defendant does not have a bail
      application / package. Order of detention entered with leave to reapply to a Magistrate
      or to the District Court Judge to whom the case will be assigned.
_X_ Preliminary Hearing set for: 6/25/2020@ 10:30am          ; or      _____waived by defendant
____ Status Conference set for:                               before Judge
_X    medical memo issued.
      REMOVAL (Rule 5) PROCEEDING held. To the district of:
     ____ Identity hearing held. Court         orders removal            denies removal
     ____ Defendant waives:       ___ identity hearing ___ preliminary hearing
     ____ Identity/ Removal Hearing set for: ________________________________
            No bail application presented to the Court. Commitment to the District                  entered.
Other Comments/Rulings:      The Preliminary hearing will be hosted by the Chambers of Magistrate Mann
  All Parties agreed to have this proceeding held via Skype/telephonically.
